16 F.3d 414NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Manuel H. VENABLE, Plaintiff Appellant,v.T. BANKS, Mr., Defendant Appellee.
No. 93-6125.
United States Court of Appeals, Fourth Circuit.
Submitted December 13, 1993.Decided January 6, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  James C. Cacheris, Chief District Judge.  (CA-92-1667-AM)
Manuel H. Venable, Appellant Pro Se.
E.D.Va.
AFFIRMED.
Before WIDENER and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.

PER CURIAM

1
Appellant appeals the district court's order dismissing his 42 U.S.C. Sec. 1983 (1988) complaint without prejudice, due to his failure to pay a filing fee.  Because Appellant failed to present a sworn affidavit and other evidence of indigency in support of his request for in forma pauperis status, we find no abuse of discretion in the district court's decision, and affirm.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We deny Appellant's Motion for Judgment and Motion for Oral Argument